DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,079,709 issued to Sakurai et al. (“Sakurai”) in view of U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”) and U.S. Patent 5,191,379 issued to Manzer et al. (“Manzer”).


at least one photoconductor (21) configured to form an image on a sheet;
a fixing device (5) including
a heater (53);
a rotary heat member (51) enclosing the heater (53) and configured to be heated by the heater (53); and
a rotary nip forming member (52) configured to contact the rotary heat member (51) to form a fixing nip region (FN),
the fixing device (5) configured to pass the sheet with the image through the fixing nip region (FN) in a sheet conveyance direction (see Fig. 2), in which the sheet is conveyed, to fix the image to the sheet (col. 5, lines 14-35), and
a decurler (6) including a decurling guide (61) configured to correct a curl of the sheet while guiding the sheet after the fixing device (5),
the decurling guide (61) having a non-image side guide face (62, 63) having a first end that (left end of 62 in Fig. 2) is closer to the rotary nip forming member (52) than the rotary heat member (51) at an exit point of the fixing nip region (see Fig. 2) and having a bend that curves from the first end of the non-image size guide face toward the rotary heat member (see Figs. 2 and 8A) and configured to receive a leading edge of a back-edge curl of the sheet at the fixing nip forming area (for example see Fig. 5A), downstream of the fixing nip region in the sheet conveyance direction, on a same side as a surface of the sheet having contacted the rotary nip forming member (52) in the fixing nip region (FN), the back edge curl being a curl bending away from the image 
the decurling guide (61) configured to contact correct the back-edge curl of the sheet while guiding the sheet in a -X direction (to the right in Fig. 2), where a downstream end of the fixing nip region (FN) in the sheet conveyance direction is a point of origin, the sheet conveyance direction at the point of origin is a Y direction, a direction perpendicular to the Y direction is an X direction, and a side toward the rotary nip forming member (52) from the point of origin is a +X direction (i.e. to the left in Fig. 2), and a direction opposite the +X direction is the -X direction, when the image forming apparatus is viewed from an axial direction of the rotary nip forming member (see Fig. 2),
wherein the non-image side guide face (62, 63) is intersected by a plane passing through the fixing nip forming area in the Y direction (because non-image guide face 62, 63 is above the nip forming area FN in Fig. 2).
Although Sakurai discloses that the guide face 62, 63 has a range of a dimension in the +Y direction at locations along the -X direction (see Fig. 2), Sakurai does not explicitly disclose the relation of G1y for a guide face of the decurling guide as recited in claims 1 and 2 because Sakurai does not explicitly disclose the location or dimensions of the guide face 48.
Instead, Sakurai discloses that the decurling guide (61) and second guide unit 65 define a space S so that a sheet can be decurled without being jammed (col. 10, lines 24-31).   Furthermore, Ichiki discloses a similar decurling unit which includes a recess 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the size and location of the non-image guide face 62, 63 of Sakurai such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Sakurai: col. 10, lines 24-31 and Ichiki: col. 9, lines 3-7).

As for claim 3, Sakurai as modified by Ichiki and Manzer discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Sakurai as modified by Ichiki and Manzer does not explicitly disclose that a relation of 150 mm/sec < V < 350 mm/sec is satisfied, where V represents a conveying speed of the sheet.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify a conveying speed of a sheet of Sakurai, Ichiki and Manzer to be within the range as disclosed by Manzer in order to achieve the predictable result of conveying the sheet while maintaining a proper matching of distances of guides and speed of the sheet to optimize decurling (Manzer: col. 6, lines 44-46).

As for claims 4 and 5, Sakurai as modified by Ichiki and Manzer discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Sakurai as modified by Ichiki and Manzer does not explicitly disclose the relation of G2y as recited in claims 4 and 5 because Sakurai as modified by Ichiki and Manzer does not explicitly disclose the location or dimensions of the guide face, such as the length of Z2 or Z3. 
However, Sakurai discloses that the decurling guide (61) and second guide unit 65 define a space S so that a sheet can be decurled without being jammed (col. 10, lines 24-31).  Ichiki discloses that the features of the recess 62, which is defined by guide unit 61, such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).  Manzer also discloses that proper matching of distances and speed of the sheet is taken into consideration for decurling (Manzer: col. 6, lines 44-46).  Furthermore, it has been held that “Where the 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the size and location of the guide face of Sakurai, Ichiki and Manzer such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Sakurai: col. 10, lines 24-31 and Ichiki: col. 9, lines 3-7).

As for claim 6, Sakurai as modified by Ichiki and Manzer discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Sakurai as modified by Ichiki and Manzer does not explicitly disclose the relation of R as recited because Manzer does not disclose the degree of curvature of section Z2.
However, Sakurai discloses that the curvature of guide 63 can be adjusted to adjust the decurling strength (Sakurai: col. 17, lines 20-27).  Manzer discloses that section Z2 has a curvature to decurl the sheet and that the curvature of Z2 is assumed by the sheet (Manzer: col. 6, lines 35-40).  Ichiki discloses that the features of the recess 62, which is defined by guide unit 61, such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).   Manzer also discloses that proper matching of distances and speed of the sheet 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the radius of curvature of guide 63 of Sakurai such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Sakurai: col. 10, lines 24-31; col. 17, lines 20-27 and Ichiki: col. 9, lines 3-7).

As for claim 8, Sakurai as modified by Ichiki and Manzer discloses an opposite decurling guide (Sakurai: 65, 67) disposed facing the decurling guide (Sakurai: 61) across a sheet conveyance passage,
wherein the opposite decurling guide (Sakurai: 65, 67) includes a driven roller (Sakurai: col. 8, lines 59-64).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,079,709 issued to Sakurai et al. (“Sakurai”) in view of U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”) and U.S. Patent 5,191,379 issued to Manzer et al. (“Manzer”) as applied to claim 1, further in view of U.S. Patent 9,069,304 issued to Seshita et al. (“Seshita”).

As for claim 7 Sakurai as modified by Ichiki and Manzer discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above), including that the non-image side guide face of the decurling guide (Sakurai: 61) includes an upstream guide (left end of 62) and a downstream guide (right end of 62) in the sheet conveyance direction, and
a relation of 55 degrees < Θ1 <70 degrees is satisfied, where Θ1 represents an angle between the Y direction (the vertical direction along FN in Fig. 2) and a direction of a tangent line (along solid line of 62 in Fig. 2) of a guide face of the downstream guide passing a downstream end of the upstream guide.
Sakurai as modified by Ichiki and Manzer does not explicitly disclose a nip forming plate as recited.  Instead, Sakurai discloses a rotary heat member (51) that is used to fix an image on a sheet (Sakurai: col. 5, lines 14-35).
However, Seshita discloses a nip forming plate (124) within a rotary heat member (121), the nip forming plate having a substantially flat face parallel to a sheet conveyance direction (see Fig. 2) in a Y direction (up in Fig. 2).  Seshita discloses that the rotary heat member that includes a nip forming plate is used to fix an image on a sheet (col. 8, lines 17-19).
Because Sakurai and Seshita both disclose rotary heat members that fix an image on a sheet, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute Seshita’s rotary .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 11,079,709 issued to Sakurai et al. (“Sakurai”) in view of U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”) and U.S. Patent 5,191,379 issued to Manzer et al. (“Manzer”) as applied to claim 1, further in view of U.S. Patent 7,164,878 issued to Yamanaka (“Yamanaka”).

As for claim 9, Sakurai as modified by Ichiki and Manzer discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Sakurai as modified by Ichiki and Manzer does not disclose that sheet conveyance direction at an exit of the fixing nip region is inclined as recited.
However, Yamanaka disclose that a sheet conveyance direction at an exit of a fixing nip region (between 20a and 20b) between is inclined (by an amount Θ; col. 8, lines 32-34) relative to a vertical direction of a ground contact surface of an image forming apparatus, in a direction away from a sheet ejection member (see Fig. 1).  Yamanaka discloses that the fixing device is inclined so that the fixing device can be installed and removed by sliding along an inclined rail (col. 8, lines 22-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fixing device of Sakurai, 
Sakurai as modified by Ichiki, Manzer and Yamanaka does not explicitly disclose that the relation of Θ2 (i.e. the angle of inclination of the sheet conveyance direction) is satisfied.  Instead, Yamanaka discloses that Θ2 = 25 degrees as an example (Yamanaka: col. 8, lines 46-51).
However, Yamanaka also discloses that the value of Θ2 is not limited to 25 degrees.  Yamanaka suggests that the value may be optimized according to the type of apparatus, and suggests that the optimization may include considerations of the ability of the fixing device to slide and the size of the apparatus due to the selection of angle.  It has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  It has also been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the value of Θ2 of Sakurai, Ichiki, Manzer and Yamanaka to be the claimed angle to achieve the predictable result allowing the fixing device to be easily removed without making the image forming apparatus too large (Yamanaka: col. 8, lines 46-54).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853